Citation Nr: 1504341	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-02 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a heart condition, residual of a myocardial infarction.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1982 to August 1985, and February 2003 to February 2004, with service in the Persian Gulf.  He was born in 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

As an initial matter, the Board notes that the RO considered the Veteran's psychiatric disability service connection claims as two separate claims: one for service connection for PTSD and one for service connection for depression.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has re-characterized that claim to include all currently diagnosed acquired psychiatric disorders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Heart Condition

The Veteran seeks service connection for a heart condition, with the claim prompted by a myocardial infarction (heart attack) that occurred in April 2005, approximately 14 months after his separation from active duty.  The evidence of record shows that the Veteran's heart attack occurred during or shortly after an incident in which he was active and rushing around trying to control a fire.  See June 2014 VA Examination Report.  The Veteran's service treatment records do not contain any complaints related to a heart condition and the record does not reflect the presence of risk factors for heart disease such as hypertension, diabetes, elevated lipids, smoking history or family history of heart disease.  See April 2011 Opinion Letter; see also May 2012 VA Examination Report.

In connection with his claim, the Veteran submitted three private opinions expressing the view that stress was a "significant risk factor" or "major contributor" in his development of heart disease and the subsequent heart attack he experienced post-service.  Furthermore, two of the doctors providing opinions stated that the stress he experienced while on active duty in the Persian Gulf War from 2003 to 2004 in particular was a major contributor to his development of heart disease and heart attack.  See August 2012 & August 2014 Opinion Letters.  

However, these opinions do not include a sufficient factual basis, analysis and/or rationale.  While the opinions state that stress is a risk factor for heart disease and that the Veteran underwent long-term stress during active duty, there is no discussion of whether or to what extent he experienced stress prior to his active duty deployment and after his separation from service.  Instead of discussing the Veteran's medical history as a whole, the opinions provided narrowly address the stress he underwent in service.  

Moreover, the Board notes that neither VA examination provided sufficiently addresses the etiology of his heart disease/coronary artery disease or considers the role that the stress the Veteran experienced at various points in his life had on the development of his heart condition.  See May 2012 & June 2014 VA Examination Reports.  Thus, this claim must be remanded to obtain an addendum opinion to address whether the Veteran's heart disease/coronary artery disease had its onset in or is related to the stress he experienced in service, and in doing so, address the Veteran's complete history including stress experienced before, during and after service.  

Psychiatric Disorder

The Veteran received a VA examination in connection with his psychiatric disorders in November 2013.  The VA examiner diagnosed the Veteran with a major depressive disorder, indicating that this disorder had its onset shortly after his return from deployment, but not making it clear the timeframe for that statement and whether he considered this to be during the period of service.  This should be clarified.  

Furthermore, the Board notes that while the statement of the case reflects that a notice letter was sent to the Veteran in connection with his claim of service connection for a psychiatric disorder, a copy of that letter has not been included in his electronic claims file.  On remand, a copy of the notice letter provided to the Veteran in connection with this claim should be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA and private medical records concerning the Veteran's heart condition and psychiatric disorder(s).  

2.  Associate with the claims file a copy of the July 1, 2013, notice letter that complied with the provisions of 38 U.S.C.A. § 5103 in connection with his claim of service connection for a psychiatric disorder, as indicated occurred in the May 2014 Statement of the Case.  If no such letter can be located, compliance with these notice provisions should be accomplished.    

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the etiology of his heart condition, including any heart disease/coronary artery disease.  This matter should be referred to a cardiologist, if possible. The examiner should review the claims file and note that review in the report.  

The examiner should provide an opinion as to whether the Veteran's current heart condition, including any heart disease/coronary artery disease is related to or had its onset during service, including the long-term stress he experienced in service.  In forming this opinion, the examiner should obtain a full history of the stress the Veteran experienced before, during and after service.  

The examiner should also specifically review and address the opinions of Dr. Kindred, Dr. Bellamy and Dr. Skaggs that the long term stress the Veteran experienced during active duty in 2003-2004 was a major contributor to his heart disease/ coronary artery disease, which eventually led to his 2005 heart attack.  See April 2011 Opinion of Dr. Kindred; see also August 2012 Opinion of Dr. Bellamy, August 2014 Opinion of Dr. Skaggs.  In considering this, the examiner should discuss whether the body's reaction to stress is considered a disease process.  

5.  Additionally, schedule the Veteran for an appropriate VA examination to determine the etiology of his psychiatric conditions, including depression.  Specifically, the examiner should provide an opinion as to whether his diagnosed depression or any other diagnosed psychiatric condition is related to or had its onset in service.  If it is considered the disability "began upon his return" from overseas, the examiner should more precisely state whether that contemplates while the Veteran remained on active duty or was at some point after service discharge.  The examiner should review the claims file and note that review in the report.  

The examiner should acknowledge and discuss the Veteran's own assertions, and any other lay evidence of record, which addresses the observable symptoms associated with his psychiatric condition.

Regarding all requested VA examinations, if the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions with citation to relevant evidence found in the claims file should be provided for each opinion offered and set forth in a report.

6.  Then readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




